By the Court.

McDonald, J.
delivering the opinion.
If the plaintiff had a right to recover back the money from the defendant on the assignment of the printing contract, it Avas on the ground that that contract Avas illegal, as the assignment imposed no liability on the assignor, but was sim*131ply a transfer of the claim. There is no proof of fraud in. the sale, and by the agreed evidence in the case, it was without liability on the part of the assignor. The right of action accrued to the plaintiff immediately on the payment of the money, if the contract was illegal, it being on that hypothesis alone, that he could be liable at all. To this action the statute bar is four years, and that time having run, the right of action was barred at the time the suit was instituted..
Judgment, affirmed.